Exhibit 10.19

 

Non-Qualified Stock Option Agreement for

Outside Directors under

Assured Guaranty Ltd. 2004 Long-Term Incentive Plan

 

THIS AGREEMENT, entered into as of the Grant Date (as defined in paragraph 1),
by and between the Director and Assured Guaranty Ltd. (the “Company”):

 

WITNESSETH THAT:

 

WHEREAS, the Company maintains the Assured Guaranty Ltd. 2004 Long-Term
Incentive Plan, as amended and restated as of May 7, 2009, and as further
amended thereafter from time to time (the “Plan”), and the Director has been
selected by the committee administering the Plan (the “Committee”) to receive a
Non-Qualified Stock Option Award under the Plan; and

 

NOW, THEREFORE, IT IS AGREED, by and between the Company and the Director, as
follows:

 

1.  Terms of Award.   The following words and phrases used in this Agreement
shall have the meanings set forth in this paragraph 1:

 

(a)                                  The “Director” is
                            .

 

(b)                                 The “Grant Date” is
                                                      .

 

(c)                                  The number of “Covered Shares” shall be
                   shares of Stock.

 

(d)                                 The “Exercise Price” is
$                           per share.

 

Other words and phrases used in this Agreement are defined pursuant to the Plan
or elsewhere in this Agreement.

 

2.  Non-Qualified Stock Option.  This Agreement specifies the terms of the
option (the “Option”) granted to the Director to purchase the number of Covered
Shares of Stock at the Exercise Price per share as set forth in paragraph 1. 
The Option is granted for the Plan Year (as defined below) beginning with the
Annual General Meeting occurring in 2009.  The Option is not intended to
constitute an “incentive stock option” as that term is used in Code section 422.

 

3.  Date of Exercise.  Subject to the limitations of this Agreement, the Option
shall be exercisable with respect to all Covered Shares on the last day of the
Plan Year for which it is granted, provided that the Director is a director of
the Company or an employee of the Company or a Subsidiary on that date.  The
Option shall become exercisable with respect to all Covered Shares prior to the
date specified above to the extent set forth below:

 

(a)                                  The Option shall be exercisable with
respect to all Covered Shares on the date the Director ceases to be a director
of the Company (and is not otherwise employed by the Company or its
Subsidiaries), if the Director ceases to be a director by reason of his
Retirement, Disability or death.

 

--------------------------------------------------------------------------------


 

(b)                                 The Option shall be exercisable with respect
to all Covered Shares upon a Change in Control (as defined in the Plan),
provided that such Change in Control occurs on or before the date the Director
ceases to be a director of the Company and an employee of the Company or a
Subsidiary.

 

The application of this paragraph 3 and paragraph 4 shall be subject to the
following:

 

(A)                              The Director shall be considered to have ceased
to be a director of the Company by reason of “Retirement” if the Director has
satisfied both of the following requirements (i) the Director has served as a
director of the Company for five full Plan Years (or partial years as may be
permitted by the Nominating and Governance Committee of the Board of Directors);
and (ii) the Director ceases to be a member of the Board on the last day of his
Term.  The last day of the Director’s Term is the date on which the Director’s
tenure as a member of the Board is scheduled to cease under the Company’s
bye-laws in the absence of reelection.

 

(B)                                The Director shall be considered to have a
“Disability” if the Nominating and Governance Committee of the Board of
Directors determines that he is unable to serve as a director of the Company as
a result of a medically determinable physical or mental impairment.

 

(C)                                For purposes of this Agreement, the term
“Plan Year” means the period beginning on the date of an Annual General Meeting
and ending on the date immediately preceding the next Annual General Meeting.

 

(D)                               The Option may be exercised on or after the
date the Director ceases to be a director of the Company and an employee of the
Company or a Subsidiary only as to that portion of the Covered Shares for which
it was exercisable immediately prior to (or became exercisable on) the date the
Director ceases to be a director of the Company and an employee of the Company
or a Subsidiary.

 

4.  Expiration.  The Option shall not be exercisable after the Company’s close
of business on the last business day that occurs prior to the Expiration Date. 
The “Expiration Date” shall be the earliest to occur of:

 

(a)                                  the ten-year anniversary of the Grant Date;

 

(b)                                 if the Director ceases to be a director of
the Company and an employee of the Company or a Subsidiary by reason of
Retirement, Disability, or death, the two-year anniversary of such cessation
date; or

 

(c)                                  if the Director ceases to be a director of
the Company and an employee of the Company or a Subsidiary for any reason other
than those listed in paragraph (b) above, the 30 day anniversary of the date the
Director ceases to be a director of the Company and an employee of the Company
or a Subsidiary.

 

5.  Method of Option Exercise.  Subject to this Agreement and the Plan, the
Option may be exercised in whole or in part by filing a written notice with the
Secretary of the Company at

 

2

--------------------------------------------------------------------------------


 

its corporate headquarters prior to the Company’s close of business on the last
business day that occurs prior to the Expiration Date.  Such notice shall
specify the number of shares of Stock which the Director elects to purchase, and
shall be accompanied by payment of the Exercise Price for such shares of Stock
indicated by the Director’s election.  Payment shall be by cash or by check
payable to the Company.  Except as otherwise provided by the Committee before
the Option is exercised: (i) all or a portion of the Exercise Price may be paid
by the Director by delivery of shares of Stock owned by the Director and
acceptable to the Committee having an aggregate Fair Market Value (valued as of
the date of exercise) that is equal to the amount of cash that would otherwise
be required; and (ii) the Director may pay the Exercise Price by authorizing a
third party to sell shares of Stock (or a sufficient portion of the shares)
acquired upon exercise of the Option and remit to the Company a sufficient
portion of the sale proceeds to pay the entire Exercise Price.  The Option shall
not be exercisable if and to the extent the Company determines that such
exercise would violate applicable state or Federal securities laws or the
rules and regulations of any securities exchange on which the Stock is traded. 
If the Company makes such a determination, it shall use all reasonable efforts
to obtain compliance with such laws, rules and regulations.  In making any
determination hereunder, the Company may rely on the opinion of counsel for the
Company.

 

6.  Transferability.  Except as otherwise provided by the Committee, the Option
is not transferable other than as designated by the Director by will or by the
laws of descent and distribution, and during the Director’s life, may be
exercised only by the Director.

 

7.  Heirs and Successors.  This Agreement shall be binding upon, and inure to
the benefit of, the Company and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business.  If any rights
exercisable by the Director or benefits deliverable to the Director under this
Agreement have not been exercised or delivered, respectively, at the time of the
Director’s death, such rights shall be exercisable by the Designated
Beneficiary, and such benefits shall be delivered to the Designated Beneficiary,
in accordance with the provisions of this Agreement and the Plan.  The
“Designated Beneficiary” shall be the beneficiary or beneficiaries designated by
the Director in a writing filed with the Committee in such form and at such time
as the Committee shall require.  If a deceased Director fails to designate a
beneficiary, or if the Designated Beneficiary does not survive the Director, any
rights that would have been exercisable by the Director and any benefits
distributable to the Director shall be exercised by or distributed to the legal
representative of the estate of the Director.  If a deceased Director designates
a beneficiary and the Designated Beneficiary survives the Director but dies
before the Designated Beneficiary’s exercise of all rights under this Agreement
or before the complete distribution of benefits to the Designated Beneficiary
under this Agreement, then any rights that would have been exercisable by the
Designated Beneficiary shall be exercised by the legal representative of the
estate of the Designated Beneficiary, and any benefits distributable to the
Designated Beneficiary shall be distributed to the legal representative of the
estate of the Designated Beneficiary.

 

8.  Administration.  The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan.  Any interpretation of this

 

3

--------------------------------------------------------------------------------


 

Agreement by the Committee and any decision made by it with respect to this
Agreement is final and binding on all persons.

 

9.  Plan Governs.  Notwithstanding anything in this Agreement to the contrary,
this Agreement shall be subject to the terms of the Plan, a copy of which may be
obtained by the Director from the office of the Secretary of the Company; and
this Agreement is subject to all interpretations, amendments, rules and
regulations promulgated by the Committee from time to time pursuant to the Plan.

 

10.  Notices.  Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail.  Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt.  Notices shall be
directed, if to the Director, at the Director’s address indicated by the
Company’s records, or if to the Company, at the Company’s principal executive
office.

 

11.  Fractional Shares.  In lieu of issuing a fraction of a share upon any
exercise of the Option, resulting from an adjustment of the Option pursuant to
the Plan or otherwise, the Company will be entitled to pay to the Director an
amount equal to the fair market value of such fractional share.

 

12.  No Rights As Shareholder.  The Director shall not have any rights of a
shareholder with respect to the shares subject to the Option, until a stock
certificate has been duly issued following exercise of the Option as provided
herein.

 

13.  Amendment.  This Agreement may be amended in accordance with the provisions
of the Plan, and may otherwise be amended by written agreement of the Director
and the Company without the consent of any other person.

 

14.  Plan Definitions.  Except where the context clearly implies or indicates
the contrary, a word, term, or phrase used in the Plan is similarly used in this
Agreement.

 

IN WITNESS WHEREOF, the Director has executed the Agreement, and the Company has
caused these presents to be executed in its name and on its behalf, all as of
the Grant Date.

 

Assured Guaranty Ltd.

 

 

 

By:

James Michener

 

Its:

General Counsel

 

 

 

 

Director:

 

 

 

 

 

 

4

--------------------------------------------------------------------------------